HEI Exhibit 10

 

 

LOGO [g16058ex10.jpg]  

American Savings Bank

P.O. Box 2300

Honolulu, Hawaii 96804-2300

    

 

TO:

  

Timothy Schools

President

      May 1, 2009

FROM:

  

Constance H. Lau

Chairman and CEO

     

SUBJECT:

   Purchase of Schools’ Residence      

 

 

The Company (ASB) agrees to purchase your current residence at 4040 Black Point
Road (“Schools’ Residence”) under the following terms and conditions:

A. The Company shall have the right to and shall purchase the Schools’ Residence
at any time on or before the earlier of 6/30/2011 or your termination as an
employee of ASB, provided that: (i) you remain employed by ASB in your current
capacity through 12/31/2010 or such earlier date as the Company may determine in
its sole discretion; and (ii) you shall not have been terminated for cause.

B. The purchase price for the Company will be the same closing price at which
you acquired the house in 2007 – i.e., $3.635 million – less normal closing
costs borne by seller, including a 6% broker’s commission; in the event the
Company sells the residence within one year and incurs less than a 6% broker’s
commission, the delta in commission paid shall be refunded to you.

C. Prior to the Company purchasing the Schools’ Residence, you shall be
responsible for maintaining the house in good repair and saleable condition; you
shall also be responsible for risk of loss and any material defects in the
house; the Company shall be entitled to have the house inspected for material
defects and the cost for remedying defects (if any) shall be offset against the
purchase price.

D. The Company shall control all marketing of the Schools’ Residence, including
when to initially place the house for sale on the market; it is agreed that the
Company may place the house on the market while your family and you are still
residing therein.

This agreement is for the purpose of protecting you and your family with respect
to the price of the house you acquired to relocate your family from the mainland
to Hawaii in order to join ASB. This agreement will not apply if you remain in
Hawaii for any reason beyond your employment at ASB.

 

AMERICAN SAVINGS BANK, F.S.B. By  

/s/ Constance H. Lau

  Constance H. Lau   Chair of the Board of Directors and CEO